DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites in part, “switching the wagering network to only non-cash value wagering after a certain amount of wagers have been placed within a predetermined period of time.” However, the examiner notes that the claims recite at least two types of wagering modes wherein wagers are made such as cash value wagering and non-cash value wagering.  It is not clear from the claims and specification if the wagers referred to in the  “certain amount of wagers”, are wagers made by means of cash  value wagers or non-cash value wagers that cause the wagering network to only operate in a non-cash value wagering mode.  Similar reasoning applies to claim 18, as it is similar in nature. Clarification is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,4-6,8-10 and 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone et al (US 2014/0378219) in view of Walker et al (US 2006/0211493) in view of Simmons (US 2019/0035208).
As per claim 1, Arnone discloses:
receiving wagering data and geolocation data from a wagering device communicatively coupled to the wagering network; (Arnone discloses a player device transmitting a request for a gaming session (i.e. wagering data) wherein the request includes location data) (Arnone Fig 15, 0184)
determining whether cash value wagering is prohibited in a jurisdiction matching the geolocation data from the wagering device; and (Arnone discloses the determination of a player’s jurisdiction based on the location data.  If the jurisdiction allows cash wagering, the player authorization module will select a GW.OS that enables real money gaming.  However, if the jurisdiction prohibits real money wagering, the player authorization module selects a GW.OS that enables virtual currency gaming and not real money gaming) (Arnone 0185)
switching the wagering network to only non-cash value wagering when cash value wagering is determined to be prohibited in the jurisdiction matching the geolocation data from the wagering device. (Arnone discloses that based upon movements of the player’s device, the player device may change jurisdictions and if that is the case the system will switch GW.OS’s (i.e. network) that enable real or virtual money gaming) (Arnone Fig 11, 0172 – 0173)
Arnone fails to specifically disclose the following:
assigning cash value wager rules to a user ID associated with the wagering device, wherein the cash value wager rules apply to types of wagers on types of live events and the cash value wager rules list the types of wagers that are legal and illegal;
switching the wagering network to only non-cash value wagering when cash value wagering is determined to be prohibited by the cash value wager rules;
However, Walker discloses a system for assigning rules to a user or player ID such as a player supplied code via the player tracking card, wherein the rules apply to wagers on types of wagers upon live events or events happening in real time.  The rules or limitations are stored in the remote database and are applied to the users gaming session based if the code exists in the database (Walker 0037, 0076, 0111, 0204, 0341). Walker further discloses that the rules may be used to enforce game session compliance wherein the real money wagering game is suspended or concealed from the player and session is switched over to only allow non-wagering gameplay for the player (Walker 0359)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Arnone in view of Walker to switch the wager network or gaming session to only allow non cash value wagering based upon wagering rules that are set by the user or the game operator.  This would enable the gaming system to help prevent players that may have gambling problems from losing too much money to the gaming establishment.
In a similar field of endeavor, Simmons discloses the determination of which gaming options are to be available to the player, such as by creating a list of legal gaming options in the player’s location 1020.  The list of legal gaming options might include limits on wagers or types of games allowed (Examiner notes that different types of games comprise different types of wagers), such as a $100 per hand limit on poker or a prohibition on any game except slots. (i.e. cash value rules). For example, if the jurisdiction does not allow real-money gambling (i.e., a zero dollar per hand limit), (i.e. cash value rules) the game may allow the player to use virtual currency, cryptocurrency, virtual goods (e.g., skins, crates, etc.) (i.e.  non-cash value wagering). The system then could remove any gaming options that are not available on the system 1030. (i.e. switch to non-cash value wagering). (Simmons 0078)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Arnone in view of Simmons to modify the type of wagers a player can place in response to a list of cash value wagering rules based upon the player geolocation.  This would allow various jurisdictions to regulate what type of wagering is legal within their own jurisdiction as permitted by law.
As per claim 2, Arnone discloses: further comprising sending a notification to the wagering device communicatively coupled to the wagering network that the wagering network has been switched to non-cash value wagering only. (Arnone discloses the sending of a notification that informs the user when they are permitted to gamble in a player’s location) (Arnone 0174 ,0176).  Further, Arnone discloses the enabling and disabling of real money wagering based upon the player device’s location, thus the enabling of particular game features can be viewed as a notification) (Arnone 0173)
As per claim 4, Arnone discloses: wherein the cash value wager rule is a threshold number of wagers that can be placed by the user ID associated with the wagering device. (Combination of Arnone in view of Walker as applied to claim 1, Walker discloses the use of rules pertaining to the “threshold number of wagers” a player can make.) (Walker 0341)
As per claim 5, Arnone discloses: wherein the cash value wager rules are preset by the user ID associated with the wagering device. (Combination of Arnone in view of Walker as applied to claim 1, Walker discloses the use of being preset by a user ID when presented to the gaming machine.) (Walker 0341)
As per claim 6, Arnone discloses: wherein the cash value wager rules are determined by a module that detects problem gambling behavior. (Combination of Arnone in view of Walker as applied to claim 1, Walker discloses the use of rules pertaining to the “threshold number of wagers” a player can make. Walker further then detects and addressing problem behavior and takes action such as restricting wagering) (Walker 0341)
wherein the wagering network is a play by play wagering network and the wagers are play by play wagers. 
As per claim 8, wherein the wagering network is a play by play wagering network and the wagers are play by play wagers. (Combination of Arnone in view of Simmons as applied to claim 1 Simmons discloses the betting on play-by-play events such as activities within a game) (Simmons 0053). 
As per claim 9, Arnone discloses:
	a wagering device communicatively coupled to the wagering network, the wagering device containing wagering data and geolocation data; (Arnone discloses a player device transmitting a request for a gaming session (i.e. wagering data) wherein the request includes location data) (Arnone Fig 15, 0184)
a jurisdiction database which contains data on whether cash value gambling is legal…in different jurisdictions; and (Arnone discloses the determination of a player’s jurisdiction based on the location data.  If the jurisdiction allows cash wagering, the player authorization module will select a GW.OS that enables real money gaming.  However, if the jurisdiction prohibits real money wagering, the player authorization module selects a GW.OS that enables virtual currency gaming and not real money gaming) (Arnone 0185)
a mode switch module which receives the wagering data and the geolocation data from the wagering device, checks whether cash value wagering is prohibited in the jurisdiction matching the geolocation data from the wagering device, and if cash value wagering is prohibited in the jurisdiction matching the geolocation data from the wagering device, switches the network to only non-cash value wagering. (Arnone discloses that based upon movements of the player’s device, the player device may change jurisdictions and if that is the case the system will switch GW.OS’s (i.e. network) that enable real or virtual money gaming) (Arnone Fig 11, 0172 – 0173)
Arnone fails to disclose:
and a user ID is associated with 3Application No.: 17/533,555Attorney Docket No.: 14270086USResponse to Office Action of February 10, 2022the wagering device communicatively coupled to the wagering network; a responsible gaming database configured to assign cash value wager rules to the user ID associated with the wagering device, wherein the cash value wager rules apply to types of wagers on live events and the cash value wager rules list the types of wagers that are legal or illegal; and, when cash value wagering is prohibited by the cash value wager rules, switches the network to only non-cash value wagering
and 
“…for the types of wagers…”
However, Walker discloses a system for assigning rules to a user or player ID such as a player supplied code via the player tracking card, wherein the rules apply to wagers on types of wagers upon live events or events happening in real time.  The rules or limitations are stored in the remote database and are applied to the users gaming session based if the code exists in the database (Walker 0037, 0076, 0111, 0204, 0341). Walker further discloses that the rules may be used to enforce game session compliance wherein the real money wagering game is suspended or concealed from the player and session is switched over to only allow non-wagering gameplay for the player (Walker 0359)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Arnone in view of Walker to switch the wager network or gaming session to only allow non cash value wagering based upon wagering rules that are set by the user or the game operator.  This would enable the gaming system to help prevent players that may have gambling problems from losing too much money to the gaming establishment.
In a similar field of endeavor, Simmons discloses the determination of which gaming options are to be available to the player, such as by creating a list of legal gaming options in the player’s location 1020.  The list of legal gaming options might include limits on wagers or types of games allowed (Examiner notes that different types of games comprise different types of wagers), such as a $100 per hand limit on poker or a prohibition on any game except slots. (i.e. cash value rules). For example, if the jurisdiction does not allow real-money gambling (i.e., a zero dollar per hand limit), (i.e. cash value rules) the game may allow the player to use virtual currency, cryptocurrency, virtual goods (e.g., skins, crates, etc.) (i.e.  non-cash value wagering). The system then could remove any gaming options that are not available on the system 1030. (i.e. switch to non-cash value wagering). (Simmons 0078)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Arnone in view of Simmons to modify the type of wagers a player can place in response to a list of cash value wagering rules based upon the player geolocation.  This would allow various jurisdictions to regulate what type of wagering is legal within their own jurisdiction as permitted by law.
	As per claim 10, Arnone discloses: wherein the mode switch module is configured to send a notification to the wagering device communicatively coupled to the wagering network that the wagering network has been switched to only non-cash value wagering. (Arnone discloses the sending of a notification that informs the user when they are permitted to gamble in a player’s location) (Arnone 0174 ,0176).  Further, Arnone discloses the enabling and disabling of real money wagering based upon the player device’s location, thus the enabling of particular game features can be viewed as a notification) (Arnone 0173)
As per claim 12, wherein the cash value wager rule is a threshold number of wagers that can be placed by the user ID associated with the wagering device. (Combination of Arnone in view of Walker as applied to claim 11, Walker discloses the use of rules pertaining to the “threshold number of wagers” a player can make.) (Walker 0341)
As per claim 13, wherein the cash value wager rules are preset by the user ID associated with the wagering device. (Combination of Arnone in view of Walker as applied to claim 11, Walker discloses the use of being preset by a user ID when presented to the gaming machine.) (Walker 0341)
As per claim 14, wherein the cash value wager rules are determined by a module that detects problem gambling behavior. (Combination of Arnone in view of Walker as applied to claim 11, Walker discloses the use of rules pertaining to the “threshold number of wagers” a player can make. Walker further then detects and addressing problem behavior and takes action such as restricting wagering) (Walker 0341)
As per claim 16, wherein the wagering network is a play by play wagering network and the wagers are play by play wagers. (Combination of Arnone in view of Simmons as applied to claim 9, Simmons discloses the betting on play-by-play events such as activities within a game) (Simmons 0053).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2-6,8-10,12-14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please refer to the above rejection addressing the newly amended claim language.
In regards to the claims being rejected under 35 U.S.C 101, Applicant's arguments filed 11/25/22, particularly arguments relating to the practical application of switching the network to prevent illegal gambling and problem gambling with the wagering network, have been fully considered and are found to be persuasive.  This rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715
12/12/2022

/James S. McClellan/               Primary Examiner, Art Unit 3715